DETAILED ACTION

Response to Amendment
	Claims 1, 3, 6-8, 11-14, and 19 are currently pending.  Claims 11-14 and 19 are withdrawn from further consideration as being drawn to a non-elected invention.  Claims 2, 4, 5, 9, 10, and 15-18 are cancelled.  The amended claims do not overcome the previously stated 102 and 103 rejections.  Therefore, upon further consideration, claims 1, 3, and 6-8 are rejected under the following 102 and 103 rejections.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-2005-0042662).
Regarding claims 1, 6, and 8, Kim discloses a fuel cell vehicle (motor vehicle) comprising pressurized container system comprising: hydrogen tank “20” (pressurized container) configured to store hydrogen (fuel) and a valve “30” (shut-off valve) which is configured to interrupt, in a currentless state, a fluid connection between the hydrogen tank and a fuel cell stack “40” (fuel gas consumer); and a switched transistor “51” (safety switch) for interrupting a power supply to the valve upon outputting an emergency cutout signal in the hydrogen .       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2005-0042662) in view of Matoba (US 2004/0005487).  The Kim reference is applied to claim 1 for reasons stated above.

Matoba discloses a startup/shutdown switch “65” + controller “48” (safety switch) that may be a key switch, wherein the controller is electrically connected to a hydrogen control valve “29a” (shut-off valve); wherein when the startup/shutdown switch is switched OFF, the controller/key switch inherently interrupts a power supply to the hydrogen control valve and when the startup/shutdown switch is switched ON and does not permit the power supply again until unlocking of the lock by the key ([0039],[0043] and Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim fuel cell vehicle to include a lock and a key, wherein the lock is integrated into the safety switch and the safety switch is lockable by the lock and the key, wherein the key is different from an ignition key of the motor vehicle, and wherein after interruption of the power supply by the safety switch, the safety switch does not permit the power supply again until unlocking of the lock by the key in order to provide additional safety to the system by preventing inadvertent opening of the hydrogen tank. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2005-0042662).  The Kim reference is applied to claim 1 for reasons stated above.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim fuel cell vehicle to include a safety switch that is accessible without removing further operating components during maintenance operations and/or recovery operations because the accessibility of the safety switch is an obvious design choice which one of ordinary skill in the art would have been able to make in order to facilitate the repair and maintenance of the components of the system (In re Kuhle 188 USPQ 7 (CCPA 1975)).  

Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive. 
The Applicant argues that “even if Kim discloses a safety switch, the safety switch is not configured to interrupt a power supply to the shut-off valve before a start of a servicing operation on the motor vehicle. Kim’s safety switch 90 (or transistor “51”) has a much different function. As disclosed in Kim, after a collision is detected, the air bag module 100 outputs the trigger signal to cause safety switch 90 to shut valve 30 to turn off the hydrogen supply to the fuel cell stack 40. See page 5, 9th full paragraph.
As such, Applicant’s invention and Kim are directed to two completely different applications for a safety switch. Applicant’s invention is directed to a safety switch that is configured to interrupt a power supply to the shut-off valve before a start of a servicing operation on the motor vehicle and Kim is directed to a safety switch that is configured to interrupt a power supply to the shut-off valve after a collision is detected. Thus, Applicant’s safety switch and Kim’s safety switches are different switches”.
	In response, the Office disagrees that Applicant’s invention and Kim are directed to two completely different applications for a safety switch.  Even if Kim is directed to a safety switch that is configured to interrupt a power supply to the shut-off valve after a collision is detected, one of ordinary skill in the art would have recognized that this function of the safety switch also occurs before a start of a servicing operation on the motor vehicle because a motor vehicle is repaired or serviced after the occurrence of a collision.  In fact, the specification of the present application supports this position because as stated in para. [0017] of the specification, “This technology here can constitute an additional means of securing a motor vehicle which has been damaged or involved in an accident”.  
	The Applicant further argues that “there would be no reason to include such a lock and key, with their associated functionality with respect to the safety switch, in Kim’s collision triggered safety switch. Applicant’s lock and key prevents the safety switch from permitting the power supply again until unlocking of the lock by the key to prevent another employee from closing the circuit again by activating the safety switch before the servicing operation on the motor vehicle is concluded. There is no such need in Kim where the safety switch merely shuts off the hydrogen supply after a collision”.
	In response, the Office takes the position that this argument is based upon opinion and not based upon any factual evidence.  The purpose of the Kim’s safety switch is to maintain the safety of the fuel cell vehicle (See pg. 5, para. 9) by blocking .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  




/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729